Exhibit 10.4

 

SECURITY AGREEMENT

 

This Security Agreement (as amended, modified or otherwise supplemented from
time to time, this “Security Agreement”), dated as of September 18, 2012, is
executed by Augme Technologies, Inc., a Delaware corporation (“Company”), in
favor of Collateral Agent (as herein defined) on behalf of the purchasers
executing this Security Agreement (“Purchasers”).

 

RECITALS

 

A.                                    Company and certain Purchasers have
entered into a Note and Warrant Purchase Agreement, dated as of the date hereof
(as amended, modified or otherwise supplemented from time to time, the “Purchase
Agreement”), pursuant to which Company has issued, or may issue, secured
promissory notes (each a “Note” and collectively, the “Notes”).

 

B.                                    In order to induce each Purchaser to
extend the credit evidenced by the Notes, Company desires to enter into this
Security Agreement and to grant Collateral Agent, for the benefit of itself and
Purchasers, the security interest in the Collateral described below and
Collateral Agent appointed herein will endeavor to serve all Purchasers equally
in right of payment and exercising rights with respect to any security interests
in the Collateral.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the above recitals and for other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, Company hereby agrees with Collateral Agent and Purchasers as
follows:

 

1.              Definitions and Interpretation.  When used in this Security
Agreement, the following terms have the following respective meanings:

 

“Collateral” has the meaning given to that term in Section 2 hereof.

 

“Obligations” means all loans, advances, debts, liabilities and obligations,
howsoever arising, owed by Company to Collateral Agent or any Purchaser of every
kind and description (whether or not evidenced by any note or instrument and
whether or not for the payment of money), now existing or hereafter arising
under or pursuant to the terms of the Notes and the other Loan Documents,
including, all interest, fees, charges, expenses, attorneys’ fees and costs and
accountants’ fees and costs chargeable to and payable by Company hereunder and
thereunder, in each case, whether direct or indirect, absolute or contingent,
due or to become due, and whether or not arising after the commencement of a
proceeding under Title 11 of the United States Code (11 U.S.C. Section 101 et
seq.), as amended from time to time (including post-petition interest) and
whether or not allowed or allowable as a claim in any such proceeding.

 

“Person” means and includes an individual, a partnership, a corporation
(including a business trust), a joint stock company, a limited liability
company, an unincorporated association, a joint venture or other entity or a
governmental authority.

 

“UCC” means the Uniform Commercial Code as in effect in the State of New York
from time to time.

 

--------------------------------------------------------------------------------


 

All capitalized terms not otherwise defined herein shall have the respective
meanings given in the Purchase Agreement. Unless otherwise defined herein, all
terms defined in the UCC have the respective meanings given to those terms in
the UCC.

 

2.              Grant of Security Interest; Acknowledgment.  As security for the
Obligations, Company hereby pledges to Collateral Agent and grants to Collateral
Agent a security interest of first-priority in all right, title and interests of
Company in and to the property described in Attachment 1 hereto, whether now
existing or hereafter from time to time acquired (collectively, the
“Collateral”).  Notwithstanding the foregoing, the security interest granted
herein shall not extend to and the term “Collateral” shall not include any
equipment or other property financed by a third party, provided that such third
party’s Liens are Liens of the type described in subsection (v) of the
definition of Permitted Liens; provided further that such equipment or other
property shall be deemed “Collateral” hereunder if such third party’s Lien is
released or otherwise terminated.

 

Each Purchaser and Company understands, acknowledges and agrees that the payment
of all or any portion of the outstanding principal amount under the Notes and
all interest thereon shall be pari passu in right of payment and in all other
respects to the other Notes.  In the event Purchaser receives payments in excess
of its Pro Rata Share (as defined below) of Company’s payments to Purchasers of
all of the Notes, then Purchaser shall hold in trust all such excess payments
for the benefit of the holders of the other Notes and shall pay such amounts
held in trust to such other holders upon demand by such holders.

 

3.              General Representations and Warranties.  Company represents and
warrants to Collateral Agent and Purchasers that (a) Company is the owner of the
Collateral (or, in the case of after-acquired Collateral, at the time Company
acquires rights in the Collateral, will be the owner thereof) and that no other
Person has (or, in the case of after-acquired Collateral, at the time Company
acquires rights therein, will have) any right, title, claim or interest (by way
of Lien or otherwise) in, against or to the Collateral, other than Permitted
Liens; (b) upon the filing of UCC-1 financing statements in the appropriate
filing offices, Collateral Agent has (or in the case of after-acquired
Collateral, at the time Company acquires rights therein, will have) a first
-priority perfected security interest in the Collateral to the extent that a
security interest in the Collateral can be perfected by such filing, except for
Permitted Liens; (c) all Inventory has been (or, in the case of hereafter
produced Inventory, will be) produced in compliance with applicable laws,
including the Fair Labor Standards Act; (d) all accounts receivable and payment
intangibles are genuine and enforceable against the party obligated to pay the
same; and (e) the originals of all documents evidencing all accounts receivable
and payment intangibles of Company and the only original books of account and
records of Company relating thereto are, and will continue to be, kept at the
address of Company set forth in Section 7 of this Security Agreement.

 

4.              Authorized Action by Collateral Agent.  Company hereby
irrevocably appoints Collateral Agent as its attorney-in-fact (which appointment
is coupled with an interest) and agrees that Collateral Agent may perform (but
Collateral Agent shall not be obligated to and shall incur no liability to
Company or any third party for failure so to do) any act which Company is
obligated by this Security Agreement to perform, and to exercise such rights and
powers as Company might exercise with respect to the Collateral, including the
right to (a) collect by legal proceedings or otherwise and endorse, receive and
receipt for all dividends, interest, payments, proceeds and other sums and
property now or hereafter payable on or on account of the Collateral; (b) enter
into any extension, reorganization, deposit, merger, consolidation or other
agreement pertaining to, or deposit, surrender, accept, hold or apply other
property in exchange for the Collateral; (c) make any compromise or settlement,
and take any action it deems advisable, with respect to the Collateral;
(d) insure, process and preserve the Collateral; (e) pay any indebtedness of
Company relating to the Collateral; and (f) file UCC financing statements and
execute other documents, instruments and agreements required hereunder;
provided, however, that Collateral Agent shall not exercise any such powers
granted pursuant to subsections (a) through (e) prior to the occurrence of an
Event of Default (as

 

2

--------------------------------------------------------------------------------


 

defined in the Notes) and shall only exercise such powers during the continuance
of an Event of Default.  Company agrees to reimburse Collateral Agent upon
demand for any reasonable costs and expenses, including attorneys’ fees,
Collateral Agent may incur while acting as Company’s attorney-in-fact hereunder,
all of which costs and expenses are included in the Obligations.  It is further
agreed and understood between the parties hereto that such care as Collateral
Agent gives to the safekeeping of its own property of like kind shall constitute
reasonable care of the Collateral when in Collateral Agent’s possession;
provided, however, that Collateral Agent shall not be required to make any
presentment, demand or protest, or give any notice and need not take any action
to preserve any rights against any prior party or any other person in connection
with the Obligations or with respect to the Collateral.

 

5.              Default and Remedies.

 

(a)         Default.  Company shall be deemed in default under this Security
Agreement upon the occurrence and during the continuance of an Event of Default.

 

(b)         Remedies.  Upon the occurrence and during the continuance of any
such Event of Default, Collateral Agent shall have the rights of a secured
creditor under the UCC, all rights granted by this Security Agreement and by
law, including the right to:  (a) require Company to assemble the Collateral and
make it available to Collateral Agent and Purchasers at a place to be designated
by Collateral Agent and Purchasers; and (b) prior to the disposition of the
Collateral, store, process, repair or recondition it or otherwise prepare it for
disposition in any manner and to the extent Collateral Agent and Purchasers deem
appropriate.  Company hereby agrees that ten (10) days’ notice of any intended
sale or disposition of any Collateral is reasonable.  In furtherance of
Collateral Agent’s rights hereunder, Company hereby grants to Collateral Agent
an irrevocable, non-exclusive license, exercisable without royalty or other
payment by Collateral Agent, and only in connection with the exercise of
remedies hereunder, to use, license or sublicense any patent, trademark, trade
name, copyright or other intellectual property in which Company now or hereafter
has any right, title or interest together with the right of access to all media
in which any of the foregoing may be recorded or stored.  During the continuance
of any Event of Default, Company shall not, without the written consent of the
Collateral Agent, sell, license, grant a right of use or otherwise dispose of
any patent, trademark, trade name, copyright or other intellectual property in
which Company has any right, title or interest, other than pursuant to standard
end-user license agreements, support/maintenance agreements and agreements
entered in the ordinary course of Company’s business.

 

(c)          Application of Collateral Proceeds.  The proceeds of the
Collateral, or any part thereof, and the proceeds and the avails of any remedy
hereunder (as well as any other amounts of any kind held by Collateral Agent at
the time of, or received by Collateral Agent after, the occurrence of an Event
of Default) shall be paid to and applied as follows:

 

(i)             First, to the payment of reasonable costs and expenses,
including all amounts expended to preserve the value of the Collateral, of
foreclosure or suit, if any, and of such sale and the exercise of any other
rights or remedies, and of all proper fees, expenses, liability and advances,
including reasonable legal expenses and attorneys’ fees, incurred or made
hereunder by Collateral Agent;

 

(ii)          Second, to the payment to each Purchaser of the amount then owing
or unpaid on such Purchaser’s Note, and in case such proceeds shall be
insufficient to pay in full the whole amount so due, owing or unpaid upon such
Note, then its Pro Rata Share (as defined below) of the amount remaining to be
distributed (to be applied first to accrued interest and second to outstanding
principal);

 

3

--------------------------------------------------------------------------------


 

(iii)       Third, to the payment of other amounts then payable to each
Purchaser under any of the Loan Documents, and in case such proceeds shall be
insufficient to pay in full the whole amount so due, owing or unpaid under such
Loan Documents, then its Pro Rata Share (as defined below) of the amount
remaining to be distributed; and

 

(iv)      Fourth, to the payment of the surplus, if any, to Company, its
successors and assigns, or to whomsoever may be lawfully entitled to receive the
same.

 

For purposes of this Security Agreement, the term “Pro Rata Share” shall mean,
when calculating a Purchaser’s portion of any distribution or amount, that
distribution or amount (expressed as a percentage) equal to a fraction (i) the
numerator of which is the aggregate amount of principal and interest then
outstanding under such Purchaser’s Note and (ii) the denominator of which is the
aggregate amount of principal and interest then outstanding under all Notes held
by all Purchasers.  In the event that a Purchaser receives payments or
distributions in excess of its Pro Rata Share, then such Purchaser shall hold in
trust all such excess payments or distributions for the benefit of the other
Purchasers and shall pay such amounts held in trust to such other Purchasers
upon demand by such Purchasers.

 

6.              Collateral Agent.

 

(a)         Appointment.  Each Purchaser hereby appoints Jay Joliat to act as
collateral agent of and for such Purchaser for purposes of holding, perfecting
and disposing of Collateral under the Loan Documents (“Collateral Agent”) to
serve from the date hereof until the termination of the Security Agreement or
until Collateral Agent resigns from such appointment or is removed by a Majority
in Interest.  Each Purchaser also appoints Collateral Agent as nominal
beneficiary or nominal security party, as the case may be, under the Loan
Documents and all related UCC financing statements.

 

(b)         Powers and Duties of Collateral Agent, Indemnity by Purchasers.

 

(i)             Each Purchaser hereby irrevocably authorizes Collateral Agent to
take such action and to exercise such powers hereunder as provided herein or as
requested in writing by the Majority in Interest in accordance with the terms
hereof, together with such powers as are reasonably incidental thereto, and each
Purchaser hereby agrees that it will not exercise any remedy available to it
other than in accordance with this agreement independent of Collateral Agent
unless approved in writing by the Majority in Interest.  Collateral Agent shall
have the power, without consent of the Purchasers, to release to the Company de
minimis amounts of Collateral in order to facilitate the continued operation of
the Company’s business, in Collateral Agent’s sole discretion.  Collateral Agent
may execute any of its duties hereunder by or through agents or employees and
shall be entitled to request and act in reliance upon the advice of counsel
concerning all matters pertaining to its duties hereunder and shall not be
liable for any action taken or omitted to be taken by it in good faith in
accordance therewith.

 

(ii)          Neither Collateral Agent nor any of its members, managers,
directors, officers, employees or representatives (collectively, the
“Representatives”) shall be liable or responsible to any Purchaser or to Company
for any action taken or omitted to be taken by Collateral Agent or any other
such person hereunder or under any related agreement, instrument or document,
except in the case of gross negligence or willful misconduct on the part of
Collateral Agent, nor shall Collateral Agent or any of its Representatives be
liable or responsible for (i) the validity, effectiveness, sufficiency,
enforceability or enforcement of the Notes, this Security Agreement or any
instrument or document delivered hereunder or relating hereto; (ii) the title of
Company to any of the Collateral or the freedom of any of the Collateral from
any prior or other liens or security interests; (iii) the determination,
verification or enforcement of Company’s compliance with any of the terms and
conditions of this Security Agreement; (iv) the failure by Company to deliver
any instrument or document required to be delivered pursuant to the terms
hereof; or

 

4

--------------------------------------------------------------------------------


 

(v) the receipt, disbursement, waiver, extension or other handling of payments
or proceeds made or received with respect to the collateral, the servicing of
the Collateral or the enforcement or the collection of any amounts owing with
respect to the Collateral.

 

(iii)       Collateral Agent may resign at any time from its appointment for any
reason upon written notice thereof to Company.  Collateral Agent may be removed
by a Majority in Interest upon written notice to Collateral Agent and Company. 
Collateral Agent shall have no liability to any party arising from such
resignation or removal or with respect to acts, omissions or events occurring
after the date of such resignation or removal.  Upon such resignation or
removal, a new Collateral Agent may be appointed by a Majority in Interest.

 

7.              Miscellaneous.

 

(a)         Notices.  Except as otherwise provided herein, all notices,
requests, demands, consents, instructions or other communications to or upon
Company or Collateral Agent under this Security Agreement shall be in writing
and faxed, mailed or delivered to each party to the facsimile number or its
address set forth below (or to such other facsimile number or address as the
recipient of any notice shall have notified the other in writing).  All such
notices and communications shall be effective (a) when sent by Federal Express
or other overnight service of recognized standing, on the business day following
the deposit with such service; (b) when mailed, by registered or certified mail,
first class postage prepaid and addressed as aforesaid through the United States
Postal Service, upon receipt; (c) when delivered by hand, upon delivery; and
(d) when faxed, upon confirmation of receipt.

 

Collateral Agent:

 

Jay Joliat

 

 

Fax Number:

 

Company:

 

Augme Technologies, Inc.

350 7th Avenue, 2nd Floor

New York, NY 10001

Attn:  Chief Executive Officer

Fax Number: (212) 710-9359

 

(b)         Termination of Security Interest.  Upon the payment in full of all
Obligations under the Notes issued pursuant to the Purchase Agreement, the
security interest granted herein shall terminate and all rights to the
Collateral granted pursuant to this Security Agreement shall revert to Company,
provided that any rights obtained other than pursuant to this Security Agreement
shall not be terminated by this Section 7(b).  Upon such termination Collateral
Agent hereby authorizes Company to file any UCC termination statements necessary
to effect such termination and Collateral Agent will execute and deliver to
Company any additional documents or instruments as Company shall reasonably
request to evidence such termination.

 

(c)          Nonwaiver.  No failure or delay on Collateral Agent’s part in
exercising any right hereunder shall operate as a waiver thereof or of any other
right nor shall any single or partial exercise of any such right preclude any
other further exercise thereof or of any other right.

 

5

--------------------------------------------------------------------------------


 

(d)         Amendments and Waivers.This Security Agreement may not be amended or
modified, nor may any of its terms be waived, except by written instruments
signed by Company and a Majority in Interest.  Each waiver or consent under any
provision hereof shall be effective only in the specific instances for the
purpose for which given.  Each subsequent purchaser of Notes under the Purchase
Agreement may become a party to this Security Agreement by executing a
counterpart signature page hereto.

 

(e)          Assignments.  This Security Agreement shall be binding upon and
inure to the benefit of Collateral Agent, each Purchaser and Company and their
respective successors and assigns; provided, however, that Company may not sell,
assign or delegate rights and obligations hereunder without the prior written
consent of Collateral Agent.

 

(f)           Cumulative Rights, etc.  The rights, powers and remedies of
Collateral Agent under this Security Agreement shall be in addition to all
rights, powers and remedies given to Collateral Agent by virtue of any
applicable law, rule or regulation of any governmental authority, any Loan
Document or any other agreement, all of which rights, powers, and remedies shall
be cumulative and may be exercised successively or concurrently without
impairing Collateral Agent’s rights hereunder.

 

(g)          Payments Free of Taxes, Etc.  All payments made by Company under
the Loan Documents shall be made by Company free and clear of and without
deduction for any and all present and future taxes, levies, charges, deductions
and withholdings.  In addition, Company shall pay upon demand any stamp or other
taxes, levies or charges of any jurisdiction with respect to the execution,
delivery, registration, performance and enforcement of this Security Agreement. 
Upon request by Collateral Agent, Company shall furnish evidence satisfactory to
Collateral Agent that all requisite authorizations and approvals by, and notices
to and filings with, governmental authorities and regulatory bodies have been
obtained and made and that all requisite taxes, levies and charges have been
paid.

 

(h)         Partial Invalidity.  If at any time any provision of this Security
Agreement is or becomes illegal, invalid or unenforceable in any respect under
the law or any jurisdiction, neither the legality, validity or enforceability of
the remaining provisions of this Security Agreement nor the legality, validity
or enforceability of such provision under the law of any other jurisdiction
shall in any way be affected or impaired thereby.

 

(i)             Construction.  Each of this Security Agreement and the other
Loan Documents is the result of negotiations among, and has been reviewed by,
Company, Purchasers, Collateral Agent and their respective counsel. 
Accordingly, this Security Agreement and the other Loan Documents shall be
deemed to be the product of all parties hereto, and no ambiguity shall be
construed in favor of or against Company, Purchasers or Collateral Agent.

 

(j)            Entire Agreement.  This Security Agreement taken together with
the other Loan Documents constitute and contain the entire agreement of Company,
Purchasers and Collateral Agent and supersede any and all prior agreements,
negotiations, correspondence, understandings and communications among the
parties, whether written or oral, respecting the subject matter hereof.

 

(k)         Other Interpretive Provisions.  References in this Security
Agreement and each of the other Loan Documents to any document, instrument or
agreement (a) includes all exhibits, schedules and other attachments thereto,
(b) includes all documents, instruments or agreements issued or executed in
replacement thereof, and (c) means such document, instrument or agreement, or
replacement or predecessor thereto, as amended, modified and supplemented from
time to time and in effect at any given time.  The words “hereof,”“herein” and
“hereunder” and words of similar import when used in this Security Agreement or
any other Loan Document refer to this Security Agreement or such other Loan
Document, as the case may be, as a whole and not to any particular provision of
this Security Agreement or such other

 

6

--------------------------------------------------------------------------------


 

Loan Document, as the case may be.  The words “include” and “including” and
words of similar import when used in this Security Agreement or any other Loan
Document shall not be construed to be limiting or exclusive.

 

(l)             Governing Law.  IN ALL RESPECTS, INCLUDING ALL MATTERS OF
CONSTRUCTION, VALIDITY AND PERFORMANCE, THIS AGREEMENT AND THE OBLIGATIONS
ARISING HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND
PERFORMED IN SUCH STATE, WITHOUT REGARD TO THE PRINCIPLES THEREOF REGARDING
CONFLICTS OF LAWS, AND ANY APPLICABLE LAWS OF THE UNITED STATES OF AMERICA.
COMPANY AND EACH PURCHASER HEREBY CONSENTS AND AGREES THAT THE STATE OR FEDERAL
COURTS LOCATED IN NEW YORK COUNTY IN THE STATE OF NEW YORK SHALL HAVE
JURISDICTION TO HEAR AND DETERMINE ANY CLAIMS OR DISPUTES BETWEEN OR AMONG
PURCHASERS, ON THE ONE HAND, AND COMPANY, ON THE OTHER HAND, PERTAINING TO THIS
AGREEMENT OR TO ANY MATTER ARISING OUT OF OR RELATED TO THIS AGREEMENT.

 

(m)     Counterparts. This Security Agreement may be executed in any number of
counterparts, each of which shall be an original, but all of which together
shall be deemed to constitute one instrument.

 

[The remainder of this page is intentionally left blank]

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Security Agreement to be
executed as of the day and year first above written.

 

 

 

AUGME TECHNOLOGIES, INC.

 

 

 

 

 

By:

/s/ Robert F. Hussey

 

 

Name:

Robert F. Hussey

 

 

Title:

Chief Executive Officer

 

 

 

 

AGREED:

 

 

 

JAY JOLIAT

 

As Collateral Agent

 

 

 

/s/ Jay Joliat

 

 

Jay Joliat

 

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Security Agreement to be
executed as of the day and year first above written.

 

PURCHASERS:

 

 

 

 

 

/S/ JAY JOLIAT

 

JAY JOLIAT

 

 

--------------------------------------------------------------------------------


 

ATTACHMENT 1

 

TO SECURITY AGREEMENT

 

All right, title, interest, claims and demands of Company in and to the
following property:

 

(i)             All Accounts;

 

(ii)          All Chattel Paper;

 

(iii)       All Deposit Accounts and cash;

 

(iv)      All Documents;

 

(v)         All Equipment;

 

(vi) All General Intangibles;

 

(vii)  All Goods;

 

(viii)  All Instruments;

 

(ix)      All Inventory;

 

(x)         All Investment Property;

 

(xi)      All Letter-of-Credit Rights

 

(xii)  To the extent not otherwise included, all Proceeds and products of any
and all of the foregoing, and all accessions to, substitutions and replacements
for, and rents and profits of each of the foregoing.

 

Notwithstanding anything to the contrary in this Security Agreement, Collateral
shall not under any circumstances include any Intellectual Property.  The term
“Intellectual Property” means all intellectual and similar property of every
kind and nature now owned or hereafter acquired by Company, including
inventions, designs, patents (whether registered or unregistered), copyrights
(whether registered or unregistered), trademarks (whether registered or
unregistered), trade secrets, domain names, confidential or proprietary
technical and business information, know-how, methods, processes, drawings,
specifications or other data or information and all memoranda, notes and records
with respect to any research and development, software and databases and all
embodiments or fixations thereof whether in tangible or intangible form or
contained on magnetic media readable by machine together with all such magnetic
media and related documentation, registrations and franchises, and all
additions, improvements and accessions to, and books and records describing or
used in connection with, any of the foregoing.

 

All capitalized terms used in this Attachment 1 and not otherwise defined
herein, shall have the respective meanings given to such terms in the Uniform
Commercial Code of the State of New York as in effect from time to time.

 

--------------------------------------------------------------------------------